Spencer, J.,
dissenting.
I am not persuaded that declaratory judgment is not a proper remedy in the posture of this case. There is no equally serviceable remedy available to litigate the question before the court.
I agree with the trial court in its finding that the action of the county board on May 31, 1974, reducing values was void. The jurisdiction and authority of the county board terminated on May 30, 1974. It could take no action of any nature after that date.
I believe, however, the board had a duty to act upon the applications pending before it. Its failure to do so within the time limited was to all legal and practical intents and purposes a denial or rejection of the pending claims. Those claims then should have been considered rejected and an appeal lay *295from the result. See Sumner & Co. v. Colfax County, 14 Neb. 524, 16 N. W. 756 (1883).
I disagree with the order of the trial judge that the taxpayers were entitled to a hearing before the Douglas County board of equalization on the subject of the valuation of their respective real estate within 60 days from the date of the decree. The authority of the county board had terminated. The trial court could not confer jurisdiction on it to hold a further hearing. Failure to act by May 30, 1974, was a denial of the claims pending before the board and appeal lay from that result.
Boslaugh, J., joins in this dissent.